Citation Nr: 1314839	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-42 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the thoraco-lumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss, tinnitus, a left knee disorder, migraines and GERD, and continued the 20 percent evaluation for the thoraco-lumbar spine disability.  

The Board notes that initially these same claims were denied in a July 2008 rating decision, though that decision granted service connection for a thoraco-lumbar spine disability and assigned a 20 percent disability evaluation, effective October 30, 2007-the date of the Veteran's claim for service connection.  The Veteran asked for reconsideration of that decision in September 2008, which led to the July 2009 rating decision, the subject of this appeal.  The Veteran has timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2011; a transcript of that hearing is associated with the claims file.

The issues of service connection for GERD and a left knee disorder, and increased evaluation for his thoraco-lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not currently have bilateral hearing acuity which meets the definition for a hearing loss disability under VA regulations, codified in 38 C.F.R. § 3.385.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its clinical onset in service.  

3.  Resolving all doubt in the Veteran's favor, migraines had their clinical onset in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  Resolving all doubt in the Veteran's favor, migraines incurred in service.  §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to the claims for tinnitus and migraines, in light of the favorable decision to grant service connection for those issues, as discussed below, the Board finds that no further discussion of VCAA is necessary at this time.  Such represents a full grant of benefits sought on appeal as to those issues.

Turning to the bilateral hearing loss claim, the Veteran was sent letters in November 2007, March 2008 and July 2009 which provided information as to what evidence was required to substantiate that claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify with regard to that issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Veteran has noted seeking treatment with Tri-care prior to his VA treatment and, as noted in the REMAND section, those records do not appear to have been associated with the claims file.  However, the Board notes that the Veteran stated in his hearing that he only sought treatment with Tri-care with regards to his left knee and thoraco-lumbar spine conditions.  The Board therefore finds that adjudicating the bilateral hearing loss, tinnitus and migraine claims at this time does not prejudice the Veteran with regard to not obtaining those records, as he has implied that they would not be relevant to the claims herein decided.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Bilateral Hearing Loss

On appeal, the Veteran has averred that he should be service connected for bilateral hearing loss.  He noted that he had a "perfect" audiogram prior to his deployment in 2005 and that since discharge from service he has had hearing loss.  He also stated that his wife has told him that he has hearing loss, though there is no statement to that effect in the claims file.  He further stated that he was exposed to weapons fire and jackhammer noise during his period of military service aboard vessels in the Persian Gulf during his deployment in 2005 and 2006.  He relates his hearing loss to such noise exposure received in service.

Review of the Veteran's service treatment records demonstrates that an August 2005 audiogram revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-10
5
LEFT
0
-5
-5
-5
5

It does not appear that the Veteran ever sought treatment for any hearing loss while in service, nor does it appear that he was given an audiometric examination on separation from service during his post-deployment assessment.

The Board has reviewed the Veteran's VA treatment records and there are no complaints of, treatment for, or diagnosis of any hearing loss in any of those records.  The Veteran additionally underwent a VA audiologic examination in January 2009, which revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
10
10
15
10
10

His speech discrimination was 100 percent bilaterally.  The examiner noted that there was "acoustical immitance consistent with normal middle ear function" bilaterally.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley, supra.

Review of the evidence of record does not demonstrate that the Veteran's current audiometric data meets the definition for impaired hearing for a disability under VA regulations.  The Veteran's January 2009 audiologic examination does not meet the definition for such, as noted in 38 C.F.R. § 3.385.  

The Veteran has argued that his hearing test demonstrates a loss of hearing from the test he took prior to his service.  The Veteran claims that any such hearing loss should be service-connected at this time, regardless of whether such results in a noncompensable evaluation.

A grant of service connection necessitates a disability in order for a claim to be predicated on.  Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  The Board notes that in hearing loss cases, VA has defined a hearing loss disability as noted in 38 C.F.R. § 3.385.  The Veteran's audiological results do not meet that definition and therefore the law necessitates a finding that the Veteran's hearing loss is not considered a disability for VA purposes at this time.  

Insofar as the Veteran argues that such a finding preempts him from getting VA services or benefits should his hearing loss get worse, the Board notes that there is remedy for this argument found in 38 C.F.R. § 3.156, which allows the Veteran to re-file for service connection with new and material evidence.

Accordingly, the Board finds that the Veteran's claim of service connection for bilateral hearing loss must be denied at this time because the evidence of record does not demonstrate a disability under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.102, 3.303, 3.385; Brammer, supra; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Tinnitus

On appeal, the Veteran has averred that his tinnitus began during service and has been continuous, if intermittent, since that time.  He stated during his hearing that he has tinnitus intermittently since initially having it in service.  He reported having noise exposure in service to weapons fire and to a jackhammer noise above his quarters, which was continuous for three to four weeks while he was aboard that vessel; he noted that the jackhammer noise was from repairs to the decks of one of the ships he served on in the Persian Gulf.  He noted that the noise of the jackhammer was heard all day long.  He noted that the frequency and severity of his tinnitus was currently about the same as it was in service.

The Veteran's service treatment records and his post-service VA treatment records do not demonstrate any complaint of, treatment for, or diagnosis of tinnitus.  However, the Board concedes that the Veteran is competent to self-diagnose tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge, in this case the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of diagnosis).  The Board finds this evidence to be credible and probative.  Thus, it is conceded that the first element of service connection has been met.

Likewise, the Board finds the Veteran's testimony of both exposure to weapons fire and jackhammer noise to be of the types, places and circumstances of his service, see 38 U.S.C.A. § 1154(a), (b) (West 2002), and that he suffered from tinnitus during his military service after exposure to such noise to be credible in this case.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence); Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency with other evidence submitted on behalf of the Veteran and the demeanor of the witness (if a hearing is held)).  

The Board notes that the Veteran's testimony with regards to his tinnitus has been consistent throughout the record and no other evidence of record contradicts the Veteran's lay evidence with regards to whether he has tinnitus, or whether such began during military service.  Therefore, the Board finds that the Veteran's lay evidence in this case is credible and quite probative. 

Accordingly, the Board finds that the preponderance of the evidence in this case demonstrates that the Veteran's tinnitus began during military service, and thus, his claim of service connection is warranted on this evidence of record.  See 38 C.F.R. §§ 3.102, 3.303(d).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Migraines

On appeal, the Veteran averred that he should be service connected for his migraines because they began during military service.  He stated that prior to service he did not have any headaches, but that during military service while onboard a vessel near the United Arab Emirates (UAE), he began to have migraines after being exposed to chemicals and fumes.  He stated that he self-medicated those migraines with Excedrin Migraine; he reported that he never sought treatment during service and that he has had headaches since military service.

Review of the Veteran's May 2003 Naval Reserve enlistment examination does not reveal any headaches, nor is there any treatment for, complaint of, or diagnosis of headaches in his service treatment records prior to his pre-deployment assessment in August 2005; that pre-deployment assessment did not reveal any complaint of or diagnosis of migraines at that time.  Accordingly, the Board finds that the Veteran was sound on entrance with respect to his migraines on enlistment into military service.  See 38 U.S.C.A. §§ 1111 (West 2002).

In an April 2006 Souda Bay Clinic preventative health assessment record, the Veteran reported having a migraine.  In his post-deployment assessment in May 2006, the Veteran reported that migraines had developed during his deployment.  

Review of the Veteran's post-service VA treatment records reveals that the Veteran currently is diagnosed with migraines, with ongoing treatment for that condition since he began treatment with VA in June 2007.

The Veteran underwent a VA examination for his migraines in July 2008.  The Board notes that the examiner did not review the claims file.  During that examination, the Veteran reported that his migraines began at Camp Pendleton in 2005 prior to his deployment to the Persian Gulf, and related them as secondary to light and noise.  He stated that he would have a migraine with lasted days to two weeks, and that he would get one every two months; he also reported getting minor headaches a few days a month.  For migraines he took Excedrin Migraine every three hours, and for minor headaches he would take Tylenol.  He reported having "just regular headaches" prior to military service twice a year, but stated that he did not have headaches of the intensity and frequency which he described in his examination prior to service.  He denied any history of a head injury.  

After examination, the Veteran was diagnosed with migraines.  The examiner stated: 

He developed his first known migraine when at Camp Pendleton with weapons training getting ready for deployment to Persian Gulf, 2005.  (He was in a security squadron, but administrated ship movements in the Persian Gulf).  He has no recurrent migraine which has been difficult to control at a frequency of two-three times a month.  He has just fair success with his Excedrin therapy.  His examination was normal.  He has prominent light sensitivity and he was sensitive to the overhead light of my desk next to his chair.  He feels a migraine is just starting now.

On the basis of the foregoing evidence, the Board finds that service connection for migraines is warranted.  First, the Board notes that the Veteran currently is diagnosed with migraines and therefore the first element of service connection has been met.

The Veteran is competent to state that he had migraines during military service, and the Board finds his statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Additionally, both the April 2006 service treatment record and his May 2006 post-deployment assessment both document the development and report of migraines during his deployment in the Persian Gulf.  

There is no definitive nexus opinion with regards to the Veteran's migraines in this case.  However, the Board reads the July 2008 examiner's opinion to be an implicit positive nexus opinion.  That examiner noted that the Veteran's migraine headaches began during military service in 2005 at Camp Pendleton due to light and noise.  While the Veteran's hearing testimony noted that he first noticed getting headaches a lot while in the UAE, the Veteran's lay history in this case is consistent that his migraines did not exist prior to service and that such developed during deployment.  Moreover, the preponderance of the evidence demonstrates in this case that the Veteran's migraines began during military service and have existed since that time.  

Accordingly, the Board finds that service connection for migraines is warranted on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303(d).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for migraines is granted.


REMAND

With regard to the Veteran's GERD claim, the Veteran initially enlisted with the Naval Reserves in May 2003 and was noted as having a laparoscopic Nissen fundoplication procedure in April 2003 by Dr. T.F.; records from April 2003 and progress notes from Dr. T.F. from May and July 2003 were included with the Veteran's enlistment examination.  The April 2003 operative report includes pre and post-operative diagnoses of GERD.  The Veteran's pre-deployment assessment in May 2006 noted that there were no interval changes to his medical history since that 2003 assessment.  The Veteran's report of medical history in May 2006 again noted the history of the laparoscopic procedure.  

Accordingly, the Board finds that for VA purposes, the Veteran's previous GERD condition and subsequent surgical procedure for that condition were noted on the Veteran's enlistment into service.  See 38 U.S.C.A. § 1111 (West 2002).  In such cases, the relevant issue is whether the Veteran's noted condition (i.e., GERD) was aggravated during military service.  

On appeal, the Veteran has stated that he should be service connected for GERD because he was fine when he was deployed, but that due to eating the different types of food while on deployment his GERD was aggravated.  He points to the fact that he now has to take medications for his acid reflux and that such began during military service.  The Board notes that the Veteran is not competent to render an opinion as to aggravation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Veteran underwent a VA examination of his GERD in July 2008; however, the examiner did not give any opinion with regard to aggravation.  The Board thus finds that a remand is necessary with respect to the GERD claim in order to obtain a medical opinion with regard to whether that condition was aggravated by service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Turning to the left knee disorder and thoraco-lumbar spine disability claims, the Board notes that the Veteran's 2003 Reserve enlistment examination and May 2006 pre-deployment examination noted no left knee disorders.  The Veteran has stated that he injured his left knee in November or December 2005 while playing volleyball during physical training.  He stated that he did not seek any treatment at that time, but noted that he had trouble walking for about a month after that.  He reported having left knee pain on discharge from service in April and May 2006, and stated that he would follow-up with a Tri-care provider.  

The Veteran stated in his March 2011 hearing that he sought treatment at Tri-care for both his thoraco-lumbar spine and left knee conditions.  The Tri-care records referred to by the Veteran are not in the claims file, and it does not appear that any attempts to obtain those records have been made.  

The Board finds that VA examinations for the left knee and low back would be helpful in adjudicating the claims.  There is evidence in service in April and May 2006, just prior to the Veteran's separation from service, that he had left knee pain.  The Veteran's post-service records document treatment for left knee pain, but no diagnosis of any left knee disorder; his x-rays have been shown to be negative.  

With regard to the thoraco-lumbar spine disability, the Veteran is currently service connected for that disability, but has stated that his thoraco-lumbar spine has not been appropriately evaluated.  The Veteran last underwent a VA examination in July 2008 for his thoraco-lumbar spine; in that examination, the Veteran was noted as having decreased strength in his lower extremities, but no diagnosis of any radiculopathy was made at that time.  Subsequent VA treatment records suggest that the Veteran has radiculopathy associated with this thoraco-lumbar spine disorder.  

In light of these facts and given the extensive passage of time since the Veteran's last VA examination, the Board finds that a new VA examination is necessary in order to adequately assess the Veteran's current severity of his thoraco-lumbar spine disability, to include any associated lumbar radiculopathy.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Phoenix VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2011 and associate those documents with the claims file.

2.  Obtain any relevant TRICARE records from any such facility that may have treated the Veteran since discharge from service and associate those documents with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's GERD was aggravated by service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran's GERD was aggravated (e.g. made permanently worse beyond the normal progression of the disease) by the Veteran's military service.  

The examiner is to take as conclusive fact that the Veteran's GERD was noted on entrance into military service, as demonstrated by the May 2003 documents from Dr. T.F. and his Naval Reserves enlistment examination.  

The examiner should specifically discuss the Veteran's lay evidence and any other evidence of record, including prior to enlistment into service, during service, and after service with respect to whether such condition was aggravated by service.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any left knee disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state all left knee disorders found, including any arthritic conditions thereof.  If there is no left knee disorder found, the examiner should so state and discuss such conclusion.

For any identified left knee disorder, the examiner should opine as to whether any of the Veteran's left knee disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by his military service, to include the left knee injury playing volleyball in service and any pain notations made prior to separation from service.

The examiner should also indicate whether any left knee disorder more likely, less likely or at least as likely as not is caused or aggravated by his service-connected thoraco-lumbar spine disability, to include any altered gait or weightbearing as a result of that disability.  If aggravated, specify the baseline of left knee disability prior to aggravation, and the permanent, measurable increase in ankle disability resulting from the aggravation.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of his thoraco-lumbar spine disability and any associated neurologic disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.

The examiner is also directed to specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoraco-lumbar spine.

(b) Whether the Veteran has intervertebral disc syndrome of the thoraco-lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner must also identify any associated neurological deformities associated with the service-connected thoraco-lumbar spine disorder, to include any associated bladder or bowel impairment, and particularly the presence of either left or right radiculopathy.  

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for GERD and a left knee disorder, and increased evaluation of his thoraco-lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


